Case 20-27381-beh   Doc 6   Filed 11/10/20   Page 1 of 7
Case 20-27381-beh   Doc 6   Filed 11/10/20   Page 2 of 7
                               16,835                           16,835




                                        44,800.00                 21,332



                                          14,904                8,484




                                         30,176                  28,570




Case 20-27381-beh   Doc 6   Filed 11/10/20        Page 3 of 7
                              6,629




Case 20-27381-beh   Doc 6   Filed 11/10/20   Page 4 of 7
Case 20-27381-beh   Doc 6   Filed 11/10/20   Page 5 of 7
The property tax claims will be paid in full.




                                                                11      10




                                Case 20-27381-beh   Doc 6   Filed 11/10/20   Page 6 of 7
                                                   58,386




                                                   6,629




                                                  95,400




Case 20-27381-beh   Doc 6   Filed 11/10/20   Page 7 of 7
